DETAILED ACTION
Response to Amendment
This office action is in response to communication received on 06/01/2022. The response presented amendment to claims 1 and 7 is hereby acknowledged. No new matter is introduced.
Response to Arguments
Applicant’s arguments, see pages 6-15, with respect to claim rejections on the Final Office Action have been fully considered and are persuasive in light of the amendment made to the claims.  
Allowable Subject Matter
Claims 1-8 are allowed.
The following is an examiner’s statement of reasons for allowance: The most relevant prior art of record includes US 5547497 A1 and US 3174326 A.
US 5547497 A1 discloses a gas chromatography system comprising: a source of a sample; a source of a carrier gas; a chromatography separation column; a first sample tube having a first end and a second end, said first end communicating with said column and said source of a sample gas; a second sample tube of a porous layer open tubular configuration having a first end communicating with the second end of said first sample tube and a second end communicating with said source of a carrier gas; temperature adjustment means for controlling the temperature of said first sample tube between a first low temperature for condensing some components of said sample which thereby do not enter said second sample tube, and a first high temperature for vaporizing said some components, and for controlling the temperature of said second sample tube between a second low temperature for condensing other components of said sample, and a second high temperature for vaporizing said other components; a controllable pressure means for causing said sample to flow into said first sample tube second end; control means for controlling said temperature adjustment means and said pressure means wherein during a collection mode, said pressure means draws said sample into said first sample tube first end through said first and second sample tubes while said first and second sample tubes are simultaneously at said first and second low temperatures, respectively, and during an injection mode, causes said sample tubes to be simultaneously heated to said first and second high temperatures, respectively, thereby vaporizing said some components and said other components and allowing said carrier gas to flow into said second sample tube second end, through said second sample tube and into said first sample tube second end, through said first sample tube, and into said column.
US 3174326 A discloses in a gas chromatograph for separating components of a sample, the combination of: an inlet conduit; an outlet conduit; a plurality of chromatographic columns, each having an inlet and an outlet; first manifold means for coupling said inlet conduit to each of said column inlets in parallel; second manifold means for coupling each of said column outlets to said outlet conduit in parallel; means for introducing carrier gas into said inlet conduit for simultaneous flow through said parallel connected chromatographic columns; means for introducing a sample into said inlet conduit; conduit means defining a gas flow path from said outlet conduit to said inlet conduit; a gas pump coupled in said flow path for continuously circulating said carrier gas along said flow path; and condenser means coupled in said flow path for condensing a selected component of the sample gas passing therethrough removing such selected components from the re-circulating carrier gas, said conduit means including a column inlet pressure regulator positioned between said pump and said inlet conduit, a column output pressure regulator positioned between said condenser and said pump, and a ballast tank positioned between said pump and said inlet pressure regulator, said tank defining a chamber having a volume greater than the volume of the remainder of the gas chromatograph.
The prior arts separately or in combination do not appear to teach a tank fluidly connected to the control piping and the pump, and configured to accumulate pressure generated by an operation of the pump for a source pressure from which the driving pressure is derived in combination with the specific details of the claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEDEON M KIDANU whose telephone number is (571)270-0591. The examiner can normally be reached 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nimesh Patel can be reached on 571-272-2457. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GEDEON M KIDANU/Examiner, Art Unit 2861               

/NIMESHKUMAR D PATEL/Supervisory Patent Examiner, Art Unit 2861